                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

DOUBLETAP DEFENSE, LLC,

                      Plaintiff,                                  8:18CV492

       vs.
                                                         PROGRESSION ORDER
HORNADY MANUFACTURING CO.,                                   (AMENDED)

                      Defendant.



      The parties joint email motion to extend certain progression deadlines is granted.

      Accordingly,

      IT IS ORDERED that the final progression order is amended as follows:

      1)     The deadline for completing written discovery under Rules 33, 34, and 36
             of the Federal Rules of Civil Procedure is November 1, 2019. Motions to
             compel discovery under Rules 33, 34, and 36 must be filed by November
             15, 2019
             Note: A motion to compel, to quash, or for a disputed protective order shall
             not be filed without first contacting the chambers of the undersigned
             magistrate judge to set a conference for discussing the parties’ dispute.

      2)     The deadline for identifying expert witnesses expected to testify at the trial,
             (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
             experts, (Fed. R. Civ. P. 26(a)(2)(C)), is now September 27, 2019.

      3)     The deadline for complete expert disclosures1 for all experts expected to
             testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
             retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is November 29, 2019.

      4)     The deposition deadline is December 20, 2019.



      1
         While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
5)    The deadline for filing motions to dismiss and motions for summary
      judgment is January 10, 2020.

6)    The deadline for filing motions to exclude testimony on Daubert and related
      grounds is January 10, 2020.


Dated this 13th day of September, 2019.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
